Exhibit 10.15

 

STOCK UNIT AGREEMENT

 

THIS STOCK UNIT AGREEMENT (this “Agreement”) is made as of November 7, 2008, by
and between GP STRATEGIES CORPORATION, a Delaware corporation (“GPS”), and
[NAME] (“Recipient”).

 

A.   Recipient is an employee, officer or director of GPS or an entity that is
directly or indirectly controlled by GPS (“Controlled Entity”); and

 

B.   GPS is offering this Agreement to motivate Recipient by providing the
opportunity to acquire an equity interest in GPS and to align the Recipient’s
interests with the long-term interests of GPS’ stockholders.

 

C.   Capitalized terms in this Agreement that are not defined herein shall have
the meanings ascribed to them in the GPS 2003 Incentive Stock Plan (the “Plan”).

 

Section 1. Stock Unit Grant.  GPS hereby grants to Recipient [NUMBER] Stock
Units of GPS common stock (“Stock”) pursuant to the Plan as provided for in the
following Grant Schedule:

 

GRANT SCHEDULE

 

Number of Stock Units

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 2. Delivery of Shares.  If Recipient is (a) continuously an employee,
officer or director of GPS or a Controlled Entity, from the date hereof to the
Issue Date specified in the Grant Schedule for a Stock Unit and (b) in full
compliance on such Issue Date with any contractual and/or legal obligations then
owed by Recipient to GPS or any Controlled Entity, then, as soon as practicable
after such Issue Date, Recipient shall be issued, or there shall be
electronically deposited in an account belonging to Recipient, one share of
Stock for each Stock Unit with such Issue Date, subject to the terms and
conditions of the Plan, this Agreement, and any other agreement (an “Other
Agreement”) between the Recipient and GPS or a Controlled Entity, as the same
may be amended from time to time in the future.

 

Section 3. Restrictions.  No Stock will be delivered to Recipient or transferred
into the Recipient’s name pursuant to this Agreement except as provided in
Section 2.  Notwithstanding any other provisions of the Plan, this Agreement, or
any Other agreement, the issuance or delivery of any shares of Stock may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law or regulation applicable to the issuance or delivery of such shares, and GPS
shall not be obligated to issue or deliver any shares of Stock if the issuance
or delivery hereof shall constitute a violation of any provision of any law or
of any regulation of any governmental authority or national securities exchange.

 

Section 4. Binding Effect.  This Agreement shall be binding upon and inure to
the benefit

 

--------------------------------------------------------------------------------


 

of any successor to GPS and all persons lawfully claiming under the Recipient.

 

Section 5. Entire Agreement.  This Agreement may not be modified or superseded
except by means of a writing signed by an authorized representative of GPS and
by Recipient that specifically states that is the intention of both GPS and
Recipient that such writing supersede or modify this Agreement.

 

Section 6. Conflicts. In the case of any conflict between the provisions of this
Agreement or any Other Agreement and the provisions of the Plan, the provisions
of the Plan shall govern. In the case of any conflict between the provisions of
this Agreement and the provisions of any Other Agreement, the provisions of the
Other Agreement shall govern. The Recipient acknowledges receiving a copy of the
Plan.

 

This Agreement is executed on behalf of GP STRATEGIES CORPORATION:

 

[g16111kgi001.jpg]

 

 

 

 

 

Scott N. Greenberg

 

Chief Executive Officer

 

Recipient agrees that his/her acceptance of the Stock Units constitutes
Recipient’s acknowledgement that he/she has carefully read this Agreement and
the prospectus for the Plan and agrees to be bound by all of the provisions set
forth in these documents.

 

--------------------------------------------------------------------------------